tcmemo_2007_343 united_states tax_court ramzy m and lena kopty petitioners v commissioner of internal revenue respondent docket no filed date ramzy m and lena kopty pro_se cleve lisecki for respondent memorandum findings_of_fact and opinion whalen judge respondent determined the following deficiencies in and penalties with respect to petitioners’ federal_income_tax for and year deficiency dollar_figure dollar_figure additions to tax penalties sec_6651 sec_6662 dollar_figure none dollar_figure none unless stated otherwise all section references in this opinion are to the internal_revenue_code as in effect during the years in issue the issues for decision are whether the distributions received by petitioners during and from petitioner ramzy m kopty’s individual_retirement_account ira in the aggregate amounts of dollar_figure and dollar_figure respectively are includable in petitioners’ gross_income pursuant to sec_408 whether petitioners are subject_to the 10-percent additional tax on early distributions imposed by sec_72 on the distributions received by petitioners from mr kopty’s ira during and whether petitioners are liable for the addition_to_tax of dollar_figure determined by respondent under sec_6651 for failure_to_file a timely return for and whether petitioners are subject_to the accuracy-related_penalty of dollar_figure determined by respondent under sec_6662 with respect to their return findings_of_fact petitioners are husband and wife they resided in waterloo belgium at the time they filed their petition in this case in this opinion references to petitioner are references to mr ramzy m kopty from date through the end of petitioner was employed by a software company j d edwards co on or about date he began participating in the j d edwards employee_stock_ownership_plan esop a qualified_plan under which the company made contributions of its stock to petitioner’s account in the plan by date when petitioner left the employ of j d edwards co the company had contributed big_number shares of its stock into petitioner’s esop account set out below are the number of shares of j d edwards co stock the aggregate value of those shares of stock the cash held in petitioner’s esop account and the total value of petitioner’s account at the end of each of the years through and including year shares value cash total big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1number of shares restated to reflect a 70-to-1 stock split after petitioner left j d edwards co at the end of he began working through a sole_proprietorship kopty management consulting in that capacity he provided management scientific and technical consulting services to various clients the schedules c profit or loss from business for petitioner’s sole_proprietorship that were filed with petitioners’ returns for and are summarized below income gross_receipts or sales dollar_figure -0- -0- returns and allowances -0- subtract line from line big_number cost_of_goods_sold -0- gross_profit subtract line from line big_number other income -0- gross_income add line sec_5 and big_number -0- expenses big_number dollar_figure dollar_figure car and truck expense sec_11 commissions and fees big_number dollar_figure big_number depreciation and sec_179 big_number dollar_figure big_number expense deduction office expense -0- dollar_figure rent or lease a vehicles machinery and equipment b other business property big_number dollar_figure big_number travel meals and entertainment a travel big_number dollar_figure big_number b meals and entertainment dollar_figure dollar_figure dollar_figure c enter nondeductible big_number dollar_figure amount d subtract line 24c from big_number dollar_figure line 24b utilities -0- dollar_figure big_number wages less employment credits none dollar_figure big_number other expenses telephone big_number dollar_figure big_number other misc big_number -0- -0- total expenses big_number dollar_figure big_number net_profit_or_loss big_number -dollar_figure -big_number circa june of petitioner’s wife and children moved from dubai in the united arab emirates to waterloo belgium until sometime during petitioner’s business activities were based in dubai and he retained a residence there between date and the latter part of petitioner traveled between belgium where he and his family resided and dubai where his business activities were centered some of the expenses claimed on the above schedules c for and reflect mr kopty’s travel between his home in belgium and his business in the united arab emirates on or about date after leaving the employ of j d edwards co petitioner sent a distribution request form to the company asking the company to distribute to him the shares of stock and cash held in his esop account as completed by petitioner the distribution request form states i elect a payout of all my whole shares of j d edwards stock plus cash payable to me with the applicable taxes withheld for federal tax on the following day petitioner transmitted a facsimile of the distribution request form to a representative of norwest investment services inc hereinafter norwest several days later on or about date petitioner applied to open a self-directed_ira with norwest as completed by petitioner the application states that petitioner wanted to establish a rollover ira on or about date in response to petitioner’s distribution request the esop’s trustee wells fargo bank sent big_number shares of j d edwards co stock to the transfer agent and registrar of the stock harris trust co of california with instructions to reissue the stock in petitioner’s name in accordance with those instructions on or about date the transfer agent mailed to petitioner a stock certificate for big_number shares of j d edwards co stock the stock certificate no jde1185 was dated date the shares represented by that stock certificate had not been registered under the securities act of and the stock certificate bore the following restricted legend these securities have not been registered under the securities act of they may not be sold offered for sale pledged or hypothecated in the absence of an effective registration_statement under said act or opinion of counsel satisfactory to the company that such registration is not required petitioner received the stock certificate from the transfer agent but the record does not reveal precisely when he received it on date days after the stock certificate had been mailed to him by the transfer agent petitioner hand- delivered it to norwest in return a representative of norwest gave petitioner a receipt for the stock certificate the receipt states that the purpose of receiving the stock certificate was deposit to account thus according to the receipt norwest received the j d edwards co stock certificate from petitioner for the purpose of depositing the shares into petitioner’s rollover ira at norwest mr kopty’s rollover of the stock_distribution from his esop account to his ira was confirmed by the statement for petitioner’s ira which was issued by norwest for the period ending date that statement records a stock rollover ds on date consisting of big_number shares of j d edwards co stock valued at dollar_figure per share in the aggregate amount dollar_figure it is not clear from the record why the rollover was not booked into petitioner’s account as of date the date of the receipt issued by norwest for petitioner’s j d edwards co stock certificate a letter to petitioner dated date written by a representative of the esop’s trustee wells fargo bank states as follows you elected to take a distribution from the j d edwards company the company employee_stock_ownership_plan the esop in accordance with the terms of the esop and your distribution request form a stock certificate in the amount of big_number shares sic you will receive your stock certificate from j d edwards in the near future you elected not to rollover your esop account balance as a result the cash balance consisting of your cash account and fractional shares has been withheld for tax purposes you will receive a 1099r in date to reflect your distribution you may be liable for additional taxes concerning this distribution the above letter is wrong on two important points first as discussed above by date the date of the letter petitioner had already received the stock certificate for big_number shares of j d edwards co stock from the transfer agent second by the date of the letter petitioner had already hand- delivered the stock certificate to norwest for deposit into his rollover ira enclosed in the above letter is a settlement statement prepared with values as of according to that statement the market_value of petitioner’s current vested account balance in the esop amounted to dollar_figure the statement says that dollar_figure of that amount was paid to petitioner in the form of big_number shares of j d edwards co stock the stock was valued as of date at dollar_figure per share the statement also says that the payment to petitioner was less withholding of dollar_figure consisting of your cash account and fractional shares we note that the value of petitioner’s fractional share dollar_figure ie x dollar_figure plus the cash balance in his account dollar_figure is dollar_figure on date petitioner executed a norwest form entitled self-directed_ira rollover direct_rollover documentation according to that form petitioner’s signature signified his irrevocable election pursuant to irs regulation a -1t to treat this contribution viz of big_number shares of j d edwards co stock as a rollover_contribution petitioner’s signature appears on the form a second time in order to give norwest the following commingling authorization the undersigned authorizes the trustee custodian to commingle regular ira contributions with rollover direct_rollover contributions pursuant to part ii above i understand that commingling regular ira contributions with rollover direct_rollover contributions from employer plans may preclude me from rolling over funds in my rollover ira into another qualified_plan or b plan with such knowledge i authorize and direct the trustee custodian to place regular ira contributions in my rollover ira or vice versa sometime after petitioner had hand-delivered his j d edwards co stock certificate to norwest representatives of norwest prepared the paperwork necessary to permit the registration and sale of petitioner’s shares and they sent the paperwork to petitioner for completion the completed paperwork was received from petitioner by norwest’s office in boulder colorado on or about date and was forwarded to norwest’s home_office in minneapolis minnesota the paperwork and the stock certificate were then sent to the transfer agent on or about date and the shares of stock were registered in unrestricted form on or about date norwest sold petitioner’s j d edwards co stock on or about date the statement for petitioner’s ira for the period ending date reflects the following sales of j d edwards co stock trade_date shares price after commissions net_proceeds date date date big_number date big_number dollar_figure0 dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure the above proceeds were invested in a money-market mutual_fund and earned dividend income in the amount dollar_figure for the remaining days of november and dollar_figure for the month of december thus through the end of petitioner’s ira earned dividend income in the aggregate amount of dollar_figure on the net_proceeds realized from the sale of his j d edwards co stock in early the esop’s trustee wells fargo bank issued to petitioner a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for tax_year according to that form during petitioner had received gross distributions from the j d edwards esop of dollar_figure of which the taxable_amount is dollar_figure and on which federal_income_tax of dollar_figure had been withheld similarly norwest bank minnesota n a issued to petitioner a form_5498 ira contribution information on behalf of norwest bank mn na ira c f ramzy kopty reporting rollover_contributions of dollar_figure for according to that form the fair_market_value of petitioner’s ira account was dollar_figure during petitioner’s ira earned dividend income in the aggregate amount of dollar_figure during the year petitioner caused norwest to make distributions from his ira in the aggregate amount of dollar_figure as follows date date date date date amount dollar_figure big_number big_number big_number date date date date date date date date date date date big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number with one exception all of the distributions that petitioner requested from his ira were accompanied by a norwest form entitled self-directed_ira withdrawal request according to each such form the type of withdrawal that petitioner requested was premature_distribution under age 59½ no known exception each form also instructed norwest not to withhold federal_income_tax from the amount distributed the form states if i elect not to have federal_income_tax withheld i am still liable for payment of federal_income_tax on the taxable_portion of my distribution i also may be subject_to tax penalties under the estimated_tax payment rules if my payments or estimated_tax and withholding if any are not adequate finally as the source of the funds each form states that funds will first be withdrawn from the liquid asset portion of my ira subsequently during the year norwest bank minnesota na sent a form 1099-r to petitioners reporting gross distributions of dollar_figure from petitioner’s ira during during the money invested in petitioner’s ira earned mutual_fund dividends in the amount of dollar_figure during that year petitioner requested distributions of dollar_figure from his ira by the end of the value of petitioner’s ira was zero wells fargo investments llc later issued a form 1099-r to petitioners reporting gross distributions of dollar_figure from petitioner’s ira during the year the record of this case suggests that wells fargo bank acquired norwest but it does not say when the acquisition took place petitioners filed their federal_income_tax return for on date the return had been prepared by arthur anderson consistent with the form 1099-r issued to petitioners by wells fargo bank and the form_5498 ira contribution information issued by norwest bank minnesota n a petitioners’ return reports total pensions and annuities of dollar_figure petitioners’ return reports that the taxable_amount of the distribution is none petitioners’ return also reports income_tax_withholding of dollar_figure finally petitioners’ return reports none of the dividend income earned by petitioners’ ira during in the aggregate amount of dollar_figure in passing we note that by date when petitioners filed their return for and reported that none of the esop distribution was taxable they had already withdrawn most if not all of the money from the ira stated differently by date the distributions received from mr kopty’s ira amounted to most if not all of the proceeds realized from the sale of the j d edwards co stock and the income realized on those proceeds prior to filing petitioners’ return for mr kopty had sent a letter to the internal_revenue_service dated date in which he explained why petitioners’ return had not been filed petitioner’s letter which was mailed on date states as follows please be informed that the taxes are held up due to an error made by my ex-employer j d edwards in the preparation of the form_1099 please take note of the following the form of j d edwards indicates that the gross distribution is us dollar_figure attached j d edwards claims that the calculation for the above is based on big_number shares x dollar_figure3 per share according to the bank statement norwest investment services the shares were dollar_figure per share when they were finally free and clear on date as a matter of fact the shares were sold by norwest investment services on date for a total of dollar_figure which is an average per share of dollar_figure this was put in an ira account i re-addressed this issue again with j d edwards and based on their last response they believe that their calculation is correct from what appears to be the issue is that j d edwards has made their calculation at a much higher price per share on date on the other hand the shares were not free and clear on that date of preparation which was solely under jdedwards control we are considering to hand this matter over to a legal adviser to resolve this matter since it has material repercussions on lost amounts and taxable_income in order to avoid penalties and interests we have forwarded to you earlier a check amount of us dollar_figure to be considered as a pre-payment for the time being also we would like to request from you any suggestions that will help us resolve this matter emphasis added in substance the above letter states that the filing of petitioners’ return was delayed due to an error made by mr kopty’s ex-employer j d edwards co in preparing his form 1099-r for petitioner complains that the gross distribution shown on the form 1099-r in the amount of dollar_figure valued as of date greatly exceeds the proceeds realized from the sale of the shares on date in the amount of dollar_figure petitioner complains that the value of the distribution reported to the internal_revenue_service on the form 1099-r was based upon the higher price per share on date when the shares were not ‘free and clear’ in effect petitioner’s letter suggests that the form 1099-r overstates the value of the stock issued to petitioner and thus overstates the amount includable in petitioners’ income the letter refers to the fact that petitioner had made a pre-payment of tax of dollar_figure and it requests any suggestions that will help us resolve this matter when petitioner transmitted his federal_income_tax return to the irs he did so with a cover letter dated date which states as follows reference - taxes ramzy kopty - ssn the error in the 1099-r was discovered during the tax preparation in date which would have added an additional income of dollar_figure immediately i contacted jd edwards for the problem did not receive any correction or attention to this date april - with no correction from jd edwards their bank and in avoidance of delay of payments i did a rough calculation without the dollar_figure immediately i forwarded a check on date for the amount of dollar_figure copy attached date - and still with no correction from jd edwards their bank i sent a detailed explanation to the irs on date ie above-quoted letter dated date with all the supporting documents attached requested any suggestions that will help resolve the matter i did not get a response from the irs on this issue and contrary i received a letter dated date cover sheet attached for your reference which included name a contact of robert stathntan telephone - upon receipt and on date i called the irs talked to ms kazlauskas who was very understanding to the issues and we agreed that i file the tax_return attached citing the error the pervious correspondence under the circumstance i would like you to consider all the above points while reviewing this situation and confirm to me your finding additionally there was a medical factor involved in this time frame attached medical report in view of my health situation i have also applied for long term disability with the social_security social_security confirmation attached thus petitioner’s transmittal letter of date again raises the issue discussed in his letter dated date quoted above that issue involves his contention that the gross distribution reported on the form 1099-r issued for consisting of the stock of j d edwards co is overstated as shown by the fact that the amount reported on the form 1099-r greatly exceeds the proceeds realized from the sale of the stock the transmittal letter expresses petitioner’s concern that the amount of the gross distribution reported on the form 1099-r would cause additional income of dollar_figure for petitioners filed their federal_income_tax return on or about date that return does not report any of the distributions from petitioner’s ira at norwest during in the aggregate amount of dollar_figure at the same time the return reports none of the dividend income in the aggregate amount of dollar_figure realized by petitioner’s ira during the year petitioners also filed their federal_income_tax return on or about date that return does not report the distributions of dollar_figure received from petitioner’s ira during furthermore that return does not report the dividends of dollar_figure realized on the moneys invested in petitioner’s ira during in the later part of petitioner consulted doctors at the cardiopulmonary department of the american hospital in dubai he was briefly treated in the emergency room of the american hospital in dubai on date and approximately one week later on date he returned to the hospital to engage in a treadmill test the interpretation of that test states the following exercise ekg positive for ischemie by ekg criteria no exercise induced chest pains or arrhythmia normal bp response to exercise impaired functional capacity for patient’s age achieving mets subsequently mr kopty was admitted to the american hospital in dubai on date with the symptoms of a heart attack approximately weeks later he was transported to the universite catholique de louvain cliniques universitaires saint- luc a hospital in belgium where he underwent coronary bypass and mitral valve repair on date mr kopty was released on date but was readmitted from time to time for further treatment through the end of date the medical records submitted by petitioners make it clear that mr kopty’s heart attack and related medical problems between march and june of were serious mr kopty’s treating physician in belgium wrote on date since date mr kopty had to stop his professional activities it seems obvious that these activities will have to be strongly reduced in the future in november of after the internal_revenue_service audited petitioners’ returns for and and issued the notice_of_deficiency which is at issue in this case mr kopty contacted wells fargo and asked the bank to issue a new form_5498 ira contribution information for taxable_year and new forms 1099-r for taxable years and pursuant to his request wells fargo issued a new form_5498 for stating that his ira contribution for the year was zero and it issued new forms 1099-r reporting gross distributions from his account at norwest of zero for and opinion taxability of the distributions from petitioner’s ira during and the principal issue in this case is whether petitioners are subject_to tax as provided by sec_408 on the aggregate distributions of dollar_figure and dollar_figure that they received from petitioner’s ira during and respectively petitioners argue that they are not subject_to tax on those distributions because the account from which the distributions were made was not an ira mr kopty had established that account with norwest in and he funded it by making a purported rollover_contribution of the stock he had received as a distribution from the j d edwards esop according to petitioners they learned in during the audit of their returns for and that mr kopty had failed to complete the rollover_contribution within days following the day on which he had received the stock from the esop as required by sec_402 we discuss the basis for petitioners’ assertion that mr kopty failed to make a valid rollover in more detail below based on the factual premise that mr kopty failed to make a valid rollover petitioners contend that mr kopty’s account at norwest was not an ira within the meaning of sec_408 and they are not subject_to tax on the distributions from that account furthermore petitioners argue that the determination made by respondent in the notice_of_deficiency is based upon norwest’s incorrect conclusion that mr kopty had made a valid rollover of his j d edwards co stock in they argue that because norwest’s conclusion was wrong the notice_of_deficiency based thereon must also be wrong according to petitioners respondents sic relied on the erroneous bank determination that the roll over of the esop to the ira account was valid and relied on the erroneous reporting that followed that determination by the bank hence respondent’s determination in paragraph of the notice_of_deficiency and consequently the deficiency_notice is null and void petitioners do not explain the legal basis or cite any authority for their conclusion that they are not subject_to tax on the distributions from mr kopty’s account at norwest the general_rule is that any amount_paid or distributed out of an ira is subject_to tax as prescribed by sec_72 see sec_408 petitioners seem to be arguing that mr kopty’s norwest account is disqualified from being an ira because it was funded by an excess_contribution to the contrary an ira is not necessarily disqualified by the fact that it accepted excess_contributions even if it was funded entirely with excess_contributions see 69_tc_750 affd 592_f2d_677 2d cir see also 83_tc_132 affd 774_f2d_740 7th cir 82_tc_941 in another context we concluded that excess_contributions were not subject_to tax when distributed by an ira see 108_tc_54 holding that the taxpayer received basis to the extent of his investment_in_the_contract under sec_72 petitioners have not made any such argument in this case respondent urges the court to reject petitioner’s position respondent asserts that the record clearly reflects that the position taken by petitioners on their return was correct and that a valid rollover of the distribution received from the esop was made in that year furthermore respondent points out that petitioners’ return reported the receipt of the esop distribution in the amount of dollar_figure and reported that the taxable_amount of such distribution was none respondent asserts that petitioners are estopped pursuant to the duty_of_consistency doctrine from adopting a position on their and tax returns inconsistent with the position taken on their return we agree with respondent that under the facts of this case mr kopty made a valid rollover of the stock_distribution he received from the j d edwards esop in accordingly we reject the factual premise of petitioners’ argument that mr kopty’s account at norwest was not an ira and we find that the distributions from that account during and are subject_to tax under sec_408 and sec_72 we do not reach respondent’s second point that petitioners are estopped under the duty_of_consistency from taking a different position on their and returns in order to fully address petitioners’ argument we must set out petitioners’ argument in more detail petitioners acknowledge that they physically transferred the j d edwards co stock certificate to norwest within days of the date on which they received it but they contend that they did not irrevocably elect to make a rollover_contribution to the ira at that time according to petitioners the stock certificate was hand-delivered to norwest bank only for safekeeping until the shares become our sic unrestricted and eventually sold they assert that the bank placed the restricted shares by mistake in the new account while the bank proceeded with the paperwork to un-restrict and sell the shares petitioners contend that the stock certificate did not properly become invested in the ira account until date when mr kopty executed the norwest form entitled self- directed ira rollover direct_rollover documentation petitioners point out that date i sec_79 days after mr kopty had constructively received the certificate on date and is beyond the 60-day period specified in sec_402 during which a distributee is required to transfer the property distributed to an eligible_retirement_plan petitioners further contend that the form executed on date was not properly completed and did not serve to transfer the stock to norwest in effect petitioners’ position is that mr kopty did not elect to treat the contribution of his j d edwards co stock certificate as a rollover_contribution until date when he executed the norwest form entitled self-directed_ira rollover direct_rollover documentation according to the regulations promulgated under sec_402 an election to treat a contribution to an ira as a rollover_contribution is made simply by designating the contribution as a rollover_contribution the regulations promulgated under sec_402 provide as follows in order for a contribution of an eligible_rollover_distribution to an individual_retirement_plan to constitute a rollover and thus to qualify for current exclusion_from_gross_income a distributee must elect at the time the contribution is made to treat the contribution as a rollover_contribution an election is made by designating to the trustee issuer or custodian of the eligible_retirement_plan that the contribution is a rollover_contribution this election is irrevocable once any portion of an eligible_rollover_distribution has been contributed to an individual_retirement_plan and designated as a rollover_distribution taxation of the withdrawal of the contribution from the individual_retirement_plan is determined under sec_408 rather than under sec_402 or sec_403 therefore the eligible_rollover_distribution is not eligible for capital_gains treatment five-year or ten-year averaging or the exclusion_from_gross_income for net_unrealized_appreciation on employer stock sec_1_402_c_-2 q a- income_tax regs emphasis added thus no particular form is required by the regulations in order to designate a contribution as a rollover_contribution in this case petitioner opened a rollover ira at norwest on date and he hand-delivered his j d edwards co stock certificate to norwest on date several days after the transfer agent had mailed the stock certificate to him according to the receipt issued to petitioner by a representative of norwest deposit to account was the purpose for which norwest received petitioner’s stock certificate petitioner’s only account at norwest was the rollover ira which he had opened by submitting an application to norwest on or about date furthermore the statement issued by norwest for petitioner’s ira for the period ending date reflects a stock rollover of big_number shares of j d edwards co stock on date thus it is evident that norwest the trustee issuer or custodian of the ira believed that petitioner had designated his j d edwards co stock as a rollover_contribution to his ira see sec_1_402_c_-2 q a-13 income_tax regs petitioner’s contribution of j d edwards co stock to his ira and his designation of the contribution as a rollover_contribution took place well within days of receipt as required by sec_402 this is true no matter what we use as the starting date that is the day on which the distributee received the property distributed see sec_402 in this case the starting date of the 60-day period could be the date on which petitioner constructively received the stock date see generally revrul_82_75 1982_1_cb_116 and revrul_81_158 1981_1_cb_205 holding that for purposes of sec_402 the distributee received shares from an employer established profit-sharing_plan that qualified under sec_401 when the trustee of the plan delivered to the transfer agent stock certificates previously issued in the trustee’s name together with written instructions to reissue the certificates in the name of the distributee the starting date could also be the date on which petitioner actually received the stock petitioner actually received the stock certificate between date when the transfer agent mailed it to him and date when he hand-delivered the stock certificate to norwest furthermore in this case the 60-day period is satisfied regardless of the date used as the date of the transfer of a distribution see sec_402 that date could be date the day on which petitioner hand-delivered the certificate to norwest or date the day on which norwest recorded the transfer on its statement for petitioner’s ira for the period ending date petitioners do not deny that they intended to rollover the distribution which mr kopty received in from the j d edwards co esop further they do not deny that mr kopty delivered his j d edwards co stock certificate to norwest on date what they argue is that when mr kopty hand- delivered the stock certificate to norwest on date he intended to give the certificate to norwest only for safekeeping pending the reissuance of the stock without restriction and its sale petitioners assert that norwest made a mistake by depositing the stock into petitioner’s ira before date the date on which petitioner executed the norwest form entitled self-directed_ira rollover direct_rollover documentation one problem we have with this factual contention is that there is nothing in the record other than petitioners’ testimony to substantiate it certainly mr kopty did nothing to call this alleged mistake to the attention of the norwest representative who issued the receipt for mr kopty’s stock certificate additionally mr kopty said nothing about this alleged mistake when he received the date statement for his ira on which was recorded a stock rollover ds on date consisting of big_number shares of j d edwards co stock furthermore petitioners’ argument presupposes that no rollover to mr kopty’s ira at norwest could take place for purposes of sec_402 unless and until the form entitled self-directed_ira rollover direct_rollover documentation was submitted to norwest to the contrary as discussed above the regulations promulgated under sec_402 merely require the contribution to be designated a rollover_contribution the norwest form which petitioner executed on date entitled self-directed_ira rollover direct_rollover documentation may have been helpful in terms of petitioner’s relationship with norwest to document mr kopty’s wishes but it was not essential for purposes of finding a rollover_contribution under sec_402 finally petitioners’ assertion that mr kopty transferred the stock certificate to norwest only for safekeeping until the shares could be reissued in unrestricted form and sold is contradicted by mr kopty’s actions the fact is that mr kopty executed the form on date well before the shares were registered in unrestricted form and sold on date indeed it appears that mr kopty may have executed the form even before he returned to norwest the paperwork necessary to permit the registration and sale of the shares as mentioned above the completed paperwork to permit the registration and sale of petitioner’s stock was not received from petitioner by norwest’s office in boulder until date based on the facts of this case we find that mr kopty made an irrevocable election to roll over to his ira the distribution of stock he had received from the j d edwards esop we further find that petitioner made this irrevocable election within the 60-day period required by sec_402 ten percent additional tax on early distributions the second issue in this case is whether petitioners are liable for the 10-percent additional tax on early distributions from qualified_retirement_plans imposed by sec_72 respondent applied the 10-percent additional tax on the aggregate distributions of dollar_figure made by petitioner’s ira in and the aggregate distributions of dollar_figure made by the ira in accordingly respondent determined taxes under sec_72 for and in the amounts of dollar_figure and dollar_figure respectively petitioners argue that sec_72 does not apply to any of the subject distributions because all of them qualify under the exception set forth in sec_72 for distributions attributable to the employee’s being disabled within the meaning of subsection m sec_72 provides as follows an individual shall be considered disabled if he is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or to be of long-continued and indefinite duration see also sec_1 17a f income_tax regs whether an impairment constitutes a disability is to be determined with reference to all of the facts in the case sec_1_72-17a income_tax regs the regulations provide examples of impairments which would ordinarily be considered as preventing substantial_gainful_activity one of those examples is the following diseases of the heart lungs or blood vessels which have resulted in major loss of heart or lung reserve as evidenced by x-ray electrocardiogram or other objective findings so that despite medical treatment breathlessness pain or fatigue is produced on slight exertion such as walking several blocks using public transportation or doing small chores sec_1_72-17a income_tax regs the regulations point out that the existence of one or more of the impairments described therein including the one quoted above will not however in and of itself always permit a finding that an individual is disabled as defined in sec_72 see sec_1_72-17a income_tax regs furthermore the regulations caution that any impairment must be evaluated in terms of whether it does in fact prevent the individual from engaging in his customary or any comparable substantial_gainful_activity id in order to meet the requirements of sec_72 the regulations provide that an impairment must be expected either to continue for a long and indefinite period or to result in death sec_1_72-17a income_tax regs an impairment which is remediable does not constitute a disability and an individual will not be deemed disabled if it can be diminished to the extent that the individual can engage in his customary or any comparable substantial_gainful_activity sec_1_72-17a income_tax regs furthermore a taxpayer may be engaged in a gainful activity even though he realizes a net_loss from that activity during the year see 106_tc_337 in this case petitioners introduced into evidence certain medical records involving the medical treatment of mr kopty’s heart condition based upon those records they claim that from onwards ramzy kopty was disabled due to heart failure and unable to engage in any substantial_gainful_activity according to petitioners mr kopty had no income after which is reflected in petitioners ’ tax returns for the year sec_2001 sec_2002 petitioners assert that mr kopty receives long- term disability benefits from the u s social_security administration based upon mr kopty’s heart disease petitioners assert that they are not subject_to the 10-percent additional tax on early distributions under sec_72 because all of the distributions are attributable to mr kopty’s being disabled within the meaning of sec_72 as to the distributions made during we do not accept petitioners’ assertion that the distributions are attributable to mr kopty’s being disabled according to the medical records submitted by petitioners mr kopty was briefly treated in the emergency room of the american hospital in dubai on date and approximately week later on date returned to engage in a treadmill test according to petitioners’ brief petitioner was diagnosed in with pectoris spasm and ischemia which limited petitioner’s ability to have gainful activity from onwards and that the same disease led to an myocardial infarction mi in date that diagnosis however did not even take place until date at the earliest by that time all of the distributions for had been made in our view the record of this case fails to show that any of the distributions made during in the amount of dollar_figure were attributable to mr kopty’s being disabled as to the distributions made during mr kopty was admitted to the american hospital in dubai on date with the symptoms of a heart attack approximately weeks later he was transported to a hospital in belgium where he underwent coronary bypass and mitral valve repair on date mr kopty was released on date but was readmitted from time to time for further treatment through the end of date the medical records submitted by petitioners make it clear that mr kopty’s heart attack and related medical problems between march and june of were serious mr kopty’s treating physician in belgium wrote on date since date mr kopty had to stop his professional activities it seems obvious that these activities will have to be strongly reduced in the future the record in this case however makes it difficult to find that mr kopty was disabled within the meaning of sec_72 by his heart condition first after june of he continued to travel between dubai and belgium he testified at trial about the steps which he had to take in order to close his business in dubai and relocate to belgium furthermore petitioners’ income_tax return for includes a schedule c of mr kopty’s sole_proprietorship which reflects business_expenses of dollar_figure for the year the expenses claimed on that schedule c include travel_expenses of dollar_figure expenses for meals of dollar_figure and telephone expenses of dollar_figure the business activities suggested by those expenses belie petitioners’ claim that mr kopty was unable to engage in any substantial_gainful_activity during the year see sec_72 significantly petitioners’ return for also reports that mr kopty received wages of dollar_figure from j d edwards world solutions finally mr kopty presented his case at trial the court had an opportunity to observe him over the course of days the court detected no medical disability in his presentation of the case to the court addition_to_tax under sec_6651 determined with respect to petitioners’ return the time for filing petitioners’ return was extended to date petitioners filed their return on date and thus they failed to file a timely return accordingly respondent determined an addition_to_tax under sec_6651 of dollar_figure in the notice_of_deficiency we find that respondent satisfied his burdens of production under sec_7491 with respect to the addition_to_tax under sec_6651 see 116_tc_438 petitioners argue that they are not liable for the addition_to_tax under sec_6651 because their failure_to_file a timely return for was due to reasonable_cause and not due to willful neglect see sec_6651 according to petitioners reasonable_cause for the late filing of their return is demonstrated by three points first mr kopty’s medical history including his heart attack on date and his related medical issues second the alleged fact that petitioners never received the form 1099-r issued by norwest for reporting the distributions from mr kopty’s ira during the year totaling dollar_figure and third the fact that petitioners reported a loss on their return and did not believe that the filing of their return was an urgent matter especially in light of mr kopty’s medical problems during that year petitioners assert the late filing of their return was not due to willful neglect according to petitioners they were proactive with the esop issue in that they corresponded with j d edwards co through mr kopty’s letter dated date and they communicated with the internal_revenue_service through mr kopty’s letters dated date date and date and mr kopty’s telephone call on date we do not believe that petitioners have shown that their failure_to_file a timely return was due to reasonable_cause and not due to willful neglect as stated above we agree that mr kopty’s heart attack in march of and his related surgeries and medical_care through june of were serious nevertheless the record of mr kopty’s correspondence and other activities during the year fails to explain why petitioners did not file or could not have filed their return for on or before the due_date date indeed notwithstanding mr kopty’s medical_condition petitioners filed their return on date at that point they had ample time before the due_date of the return in which to file that return as well furthermore we reject petitioners’ assertion that they should be relieved of the addition_to_tax under sec_6651 because they did not receive the form 1099-r from norwest or because they did not think that the filing of that return was an urgent matter imposition of the accuracy-related_penalty under sec_6662 with respect to petitioners’ return respondent determined petitioners’ liability for the accuracy-related_penalty under sec_6662 to be dollar_figure respondent determined that a portion of the underpayment_of_tax required to be shown on petitioners’ return is attributable to negligence or disregard of rules or regulations or to a substantial_understatement_of_income_tax see sec_6662 and for this purpose the term ‘negligence’ includes any failure to make a reasonable attempt to comply with the provisions of this title and the term ‘disregard’ includes any careless reckless or intentional disregard sec_6662 an understatement of income_tax is substantial if the amount of the understatement exceeds the greater of a percent of the tax required to be shown on the return or b dollar_figure sec_6662 we agree with respondent that the portion of the underpayment_of_tax on which respondent imposed the accuracy- related penalty is attributable to negligence or disregard of rules or regulations furthermore we find that respondent has carried his burden of production with respect to the addition_to_tax under sec_6662 see higbee v commissioner supra pincite petitioners’ return for reported the esop distribution of dollar_figure and further reported the taxable_amount of that distribution as none that return is consistent with the form_5498 issued by norwest for the year which shows rollover_contributions of dollar_figure and it is consistent with the norwest statement for petitioner’s ira for the period ending date showing a stock rollover into the account on date consisting of big_number shares of j d edwards co stock petitioners’ return was not filed until date by which time almost all of the money in mr kopty’s ira had been withdrawn in filing their return claiming that the esop distribution was not taxable petitioners knew or should have known that the distributions from mr kopty’s ira during and were subject_to tax under sec_408 accordingly when they filed their return for on date and reported none of the distributions as income we agree with respondent that the portion of the underpayment_of_tax resulting therefrom is attributable to negligence or disregard of rules or regulations furthermore petitioners not only failed to report the ira_distributions during as taxable_income but they also failed to report any of the dividend income in the amount of dollar_figure earned by the ira during petitioners assert that they are not liable for the accuracy-related_penalty under sec_6662 for three reasons first petitioners claim that at the time they filed their return they did not know whether the rollover in was valid because respondents sic never answered their several assistance appeals and petitioners had not received the form 1099-r for from norwest second petitioners assert that respondent has determined their liability for the accuracy- related penalty to hide their sic respondent’s negligence of not responding to petitioners appeal for assistance with the esop transaction third petitioners assert that they exercised extreme duty_of care towards to the esop transaction issue under severe circumstances of being abroad and seriously ill in summary petitioners argue that before they filed their return they asked for advice from respondent concerning the validity of the rollover in and when they received no response from their inquiries from respondent they did the best they could under the circumstances of being abroad and with mr kopty’s health issues petitioners appear to invoke the reasonable_cause exception under sec_6664 which provides that no penalty shall be imposed with respect to any portion of an understatement if it is shown that there was a reasonable_cause for such portion and the taxpayer acted in good_faith with respect to such portion we agree that petitioners corresponded with representatives of the internal_revenue_service prior to filing their return mr kopty’s letter dated date which was sent on date and his transmittal letter dated date we also agree that mr kopty engaged in correspondence with norwest and j d edwards co during regarding the distribution from the esop that correspondence shows that mr kopty was unhappy about the fact that his shares of j d edwards co stock were not sent until date and were unregistered shares that could not be immediately sold according to one of petitioner’s letters to j d edwards co the esop shares were supposed to have been received in april ‘clear for sales’ from j d edwards during the delay the value of the shares decreased from dollar_figure the value on date to dollar_figure the value of the shares on date when they were sold petitioner was concerned by the fact that the form 1099-r which he received from the esop was based upon the value of the shares on date and showed the taxable_amount of such distribution to be dollar_figure when mr kopty stated in his letter to the internal_revenue_service dated date also we would like to request from you any suggestions that will help us resolve this matter he was referring to this valuation issue similarly petitioner’s letter dated date transmitting petitioners’ tax_return to the internal_revenue_service refers to the same error in the form 1099-r petitioners’ letter states under the circumstances i would like you to consider all of the above points while reviewing this situation and confirm to me your finding petitioner’s letter was again asking the internal_revenue_service to review the form 1099-r issued by the esop on which petitioner’s shares of j d edwards co stock were valued as of date in the amount of dollar_figure whereas the net_proceeds from the sale of the stock on date were dollar_figure in none of petitioner’s correspondence with the internal_revenue_service does he raise a question about the validity of the rollover of j d edwards co stock into his ira or the forms 1099-r issued to report the distributions from the ira in and in fact petitioners’ opening brief states that they did not become aware that the esop rollover was invalid in due to the days rollover rule until the audit of their and returns which took place between april and september of we reject any suggestion that petitioners raised with respondent before the audit of their returns an issue concerning the validity of the rollover_contribution of j d edwards co stock to mr kopty’s ira in conclusion we find that petitioners have not shown that there was reasonable_cause for the understatement_of_tax required to be shown on their return or that they acted in good_faith with respect thereto computational errors in their posttrial brief petitioners allege three computational errors for the first time in these proceedings the first computational error involves the amount of the net_operating_loss for taxable that can be carried back to according to petitioners respondent miscalculated the net_operating_loss by basing the calculation on adjusted_gross_income of -dollar_figure rather than on -dollar_figure the correct amount petitioners failed to raise this issue in their petition and it is not before the court we do not consider an issue that has not been pleaded see eg 44_tc_485 affd f 2d 6th cir 27_tc_1056 and the cases cited thereon revd on other grounds 251_f2d_764 7th cir this is particularly true in a case like this where the issue cannot be considered without surprise and prejudice to the other party see 64_tc_61 furthermore we note that the difference of dollar_figure about which petitioners complain is due to the inclusion in gross_income of the distributions of dollar_figure from mr kopty’s ira during the year the second so-called computational error alleged by petitioners involves deductions for moving_expenses under sec_217 apparently during the audit of petitioners’ returns petitioners submitted a letter in which they claimed moving_expenses in the amount of dollar_figure for and dollar_figure for in the notice_of_deficiency respondent did not determine that petitioners were allowed moving_expenses petitioners ask the court to order the moving expense correction petitioners did not raise this matter in their petition this is a new issue that was raised for the first time after trial as stated above we do not consider an issue that has not been pleaded see eg frentz v commissioner supra sicanoff vegetable oil corp v commissioner supra this is particularly true in a case like this where the issue cannot be considered without surprise and prejudice to the other party see estate of mandels v commissioner supra accordingly we will not consider it finally petitioners argue that interest on underpayments under sec_6601 should be computed from the date when the tax_return was due taking into consideration extensions of time to file rather than from the original due_date of the return petitioners ask the court to rule that interest on any underpayment for taxable should begin on date rather than on date petitioners are correct when they state in their brief that this issue is not properly before the court at this time moreover we note that pursuant to sec_6601 interest begins to run on the last date prescribed for payment of the tax and pursuant to sec_6151 an extension of time for filing an income_tax return does not extend the time for paying the tax due based upon the foregoing decision will be entered for respondent
